  Case 2:20-cr-00793-WJM Document 20 Filed 02/03/21 Page 1 of 1 PageID: 63




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA                           HON. WILLIAM J. MARTINI


              v.                                   DOCKET. NO. 20-793


JAE H. CHOI
                                                        AMENDED ORDER
                                                   TEMPORARILY MODIFYING
                                                   CONDITIONS OF RELEASE

       This matter having come before the Court on the joint application of defendant, Jae H.

Choi, through his counsel, Saverio A. Viggiano, Assistant Federal Public Defender, Andrew

Macurdy, Assistant United States Attorney, and David Hernandez, U.S. Pretrial Services, who

have no objection, for an Order Modifying Conditions of Release, and for good cause shown,

       IT IS ON THIS 2nd day of February 2021,

       ORDERED that the Conditions of Release entered on September 3, 2020, be modified as

follows:

   1. Mr. Choi will be permitted a curfew in connection with his current condition mandating
      house arrest. The curfew will be limited to the hours of 7:30am to 5pm, Monday
      through Sunday.


It is further ORDERED that all other Release Conditions remain in full force and effect.




                                                      s/William J. Martini
                                                    HONORABLE WILLIAM J. MARTINI
                                                    UNITED STATES DISTRICT JUDGE
